Citation Nr: 1725604	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan.  Jurisdiction is currently with the RO in Lincoln, Nebraska.  The Veteran filed timely notice of disagreements in July 2008 and April 2010.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In March 2013 and January 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In April 2013, the Veteran submitted VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Disabled American Veterans (DAV).  The Board notes that the DAV has submitted all filings since the April 2013 VA Form 21-22, including a due process waiver and two appellate briefs.  The Board notes that the DAV was correctly listed as the Veteran's representative in the Board's January 2016 remand, although there was an error in the Introduction stating that Connor Law was still his representative.  In addition, in the most recent letter to the Veteran, he was notified that a Veterans Service Organization was representing him.  See July 2016 Board correspondence. Therefore, the Board finds that the April 2013 VA Form 21-22 appointing the DAV as the Veteran's representative effectively revoked the Veteran's prior appointment of Connor Law.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative joint disease of the right ankle/foot was not incurred in nor is it related to an in-service injury or event. 

2.  The Veteran's currently diagnosed degenerative joint disease of the right ankle/foot did not manifest to 10 percent within one year of service nor has there been chronicity of symptoms since service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle/foot disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103A, 5106 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 4.3 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in May 2008 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2012.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease (arthritis) is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for a right ankle/foot disability.  Specifically, he states that while on board the USS Okinawa, a 100 lb bag of potatoes was tossed and landed on his feet.  In addition, while on board the USS Bainbridge, he states that he slipped and his right foot was caught under a step, pulling back his largest toe, and the one adjacent, and completely ripping off his toenail.  See February 2008 VA Form 21-4138 (Statement in Support of Claim).  The Veteran claims he did not seek treatment at the time of the incidents because "the corpsman just said if you're not bleeding, [we] don't have anything for you."  See October 2012 hearing testimony. 

The Veteran's 1980 service entrance and 1983 service separation examinations were negative for any abnormalities of the lower extremities or feet, except for pes planus noted on his separation examination.  See service treatment records.

The Veteran submitted a buddy statement from M. Ecker, who stated that he had worked with the Veteran and was aware that he had a military injury to his right foot and right ankle.  See May 2008 buddy statement. 

The Board finds the lay statements made by the Veteran as to the bag of potatoes falling on his feet and the incident with the stairs to be competent.  As a lay person, the Veteran is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that his statements regarding the occurrence of the incidents are credible.  In addition, the Veteran has a current diagnosis of degenerative joint disease in his right foot.  Therefore, the first and second elements of service connection have been met, leaving only the question of whether there is medical evidence of a nexus between the claimed in-service injuries and the present disability

The Veteran's medical records are silent for any complaints of a right ankle/foot disability until September 2007, in which it was noted that the Veteran had a right ankle sprain.  See September 2007 private treatment records.  The Veteran has reported that he sought treatment for his ankle/foot in 1994 and in 2000.  See May 2013 VA examination report.  However, the Veteran has not provided more information or documentation regarding this treatment. 

A July 2008 radiological report on the right foot indicates exostosis arising from the medial aspect of the proximal diaphysis of the distal phalanx of the great toe, which may be traumatic in origin; a VA podiatry consult note reflects that that the bone around the first metatarsal phalangeal joint (MPJ) was enlarged with decreased motion in the right foot.  See July and August 2008 VA treatment records.  When the Veteran asked his podiatrist if his pes planus could be affecting his back, he was told that it was more than likely true, as the pes planus, coupled with the equinus, would have misaligned his skeletal structure.  However, no reference to a right ankle/foot injury was mentioned.  See August 2010 VA treatment records. 

The Veteran was afforded a VA examination in May 2013.  The examiner noted diagnoses of residuals of a foot injury, diagnosed in 1981, and degenerative joint disease (DJD) bilaterally of the first MTP joints, diagnosed in 2013.  The examiner noted the Veteran's account of how the injury occurred and that he sought follow up treatment in the 1990s and 2000.  The examiner further noted that the Veteran denied other injuries to his foot and that he stated that when he saw a VA podiatrist in 2010-2011, the podiatrist felt that the foot disability was consistent with an injury.  The May 2013 examiner found hallux rigidus with mild to moderate symptoms on his right foot and hammer toes of the second toe on each foot.  Imaging studies of the foot indicated a degenerative change at the interphalangeal joints of the great toes bilaterally, with medial bony exostoses.  A mild to moderate degenerative change was seen at the right first MPJ, with bony sclerosis and osteophyte formation.  The remainder of the joint spaces were well-maintained, with no evidence of acute fracture or dislocation and normal bone mineralization.  Imaging studies of the ankles reflected normal ankles.  The examiner noted that the Veteran's foot condition did not impact his ability to work or have effect on his ordinary activities, specifically noting that his lower right extremity was more developed than his left, which was inconsistent with a condition of the right foot. 

The Veteran was afforded a VA examination in January 2016.  After reviewing the file, including testing results, physical examination findings, and previous examination results, the examiner concluded that it was less likely that the right ankle/foot disability, to include degenerative joint disease of the big toe and hallux rigidus, was incurred in or due to service.  Specifically, mild degenerative changes were present in both feet, not just the right foot.  The examiner opined that if the degenerative disease was due to the claimed incidents, then one would expect there to be more significant changes in the right ankle/foot.  Since the x-rays revealed equal changes in both feet, it was indicative that the changes were more likely due to natural progression of disease with age, rather than the claimed incidents.  The examiner opined that the July 2008 x-ray, which was only of the right foot and concluded that the right foot disability might be caused by past trauma, was given less weight because the May 2013 x-rays were complete, and showed the same changes in both feet. 

The Board finds the January 2016 VA examiner's opinion is adequate.  The opinion is persuasive as it is informed by a thorough review and analysis of the Veteran's lay statements, service treatment records, and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's claimed injuries and his current degenerative joint disease.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current right ankle/foot disability and whether his current disability is related to his in-service injuries; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current right ankle/foot disability and his in-service injuries in the above compensation examination medical opinions.

For these reasons, the preponderance of the evidence is against finding that the Veteran's right foot degenerative joint disease is related to the in-service injuries.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Likewise, service connection is not warranted on a presumptive basis, as the evidence of record regarding the Veteran's right ankle/foot disability, does not establish chronicity of symptoms, nor did the disability become manifest to a degree of 10 percent or more within one year after the date of separation from service.

ORDER

Service connection for a right ankle/foot disability is denied.


REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is rated at 60 percent or more, or if there are two or more disabilities, there is at least one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  

The Veteran contends that he is entitled to TDIU based upon his service-connected disabilities.  The Veteran is service-connected for post-traumatic stress disorder, rated at 50 percent from April 19, 2007; tinnitus, rated at 10 percent from April 19, 2007; and bilateral hearing loss, rated at zero percent from April 19, 2007.  His combined disability rating is 60 percent from April 19, 2007.  The Board notes that the Veteran has claimed that his foot injuries and hypertension prevented him from working, but that the Veteran is not service-connected for these disabilities and therefore they are not to be considered in his claim for TDIU.  See April 2009 VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Therefore, the Veteran does not meet the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).  

The Veteran has a four year liberal arts degree that he received in 1994.  The Veteran has reported that he has worked previously as an accountant, accountant executive, commercial car tire salesman, a mortgage loan processor, and a vending machine salesman.  See April 2009 VA Forms 21-8940 and July 2009 Social Security Administration records.

The Veteran has stated that he became too disabled to work around August 2005 or March 2006 and it was around this time that he had last worked full-time.  See April 2009, August 2009, and October 2009 VA Forms 21-8940.  The Veteran reported that he worked an additional week of demolition in late 2005, but had not tried to obtain employment since.  See August 2009 and October 2009 VA Forms 21-8940.  

A March 2009 health survey reflects that the Veteran had a mild to moderate impairment in physical functioning and severe impairment in mental health functioning.  He reported that his pain interfered with his activities of daily living and led him to stop working.  However, the Board notes that the Veteran has also stated that he tore his trapezoid muscle after hauling heavy stuff and could not work after that.  See April 2009 VA treatment records.

During this time, the Veteran stated that that he isolated himself, avoided people, was irritable, just wanted to stay in bed for days, neglected his hygiene, shaving, and chores, and had no motivation or energy to do things.  See April 2009 VA treatment records.  

The Veteran has previously filed for Social Security benefits.  The Veteran reported that he was limited by his PTSD and right foot, and that he used a cane, hearing aid, and glasses.  He reported difficulty squatting, bending, walking, kneeling, hearing, memory, concentration, and getting along with others.  It was noted that the Veteran was diagnosed with PTSD and that a daily dose of Prozac had been helping him.  The report noted that while there was no current evidence of marked limitations in multiple areas of functioning, the Veteran's marked limitations in his ability to request assistance, to accept instructions and criticism, to get along with his coworkers, and to respond appropriately to changes in the work setting would preclude even unskilled work.  See July 2009 Social Security Administration records. 

In a VA treatment record dated in October 2012, it was noted that the Veteran was very sensitive to stress due to his PTSD and would not be able to maintain competitive employment at that time.  His PTSD was described as being in the severe range. 

The Veteran began group therapy for his PTSD in March 2012 and continued to do so up until December 2013, when he indicated that he was preparing to travel to South America.  See March 2012 through December 2013 VA treatment records.  Towards the end of group therapy, the Veteran reported that he enjoyed yoga, hitting golf balls, walking, reading, had traveled to Ecuador to build a school, and was interested in having a relationship again.  See August 2013 VA treatment records.  After December 2013, the Veteran's medical records are silent for any medications for PTSD management or group therapy sessions.  In May 2015, the Veteran reported overall restful sleep and stable mood.  See VA treatment records.  

The Board finds that the evidence of record arguably shows that the schedular evaluation for PTSD may have been inadequate, and that the Veteran's service-connected disabilities may have caused a marked interference with employment.  At a certain point, the Veteran was seeking treatment for his PTSD and it was found that his symptoms rendered him unemployable.  In light of the foregoing, referral of the question of entitlement to an extraschedular total disability rating based upon individual unemployability is warranted.  The Board notes that during the appeal period, the Veteran's disability picture may have worsened or improved, and that it may be appropriate to award a TDIU for certain time periods. 

Accordingly, the case is REMANDED for the following action:

 Refer the issue of TDIU to the Under Secretary for Benefits or the Director of Compensation for consideration of extraschedular TDIU.  If TDIU is not granted, provide the Veteran and his representative with a SOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


